Title: From James Madison to William Harris Crawford, 24 April 1817
From: Madison, James
To: Crawford, William Harris


Montpellier Apl. 24. 1817
I have recd. my dear Sir, Your favor of the 18, with the Lupinella Seed, for which I thank you. I will endeavor to make the most of it by sowing a part now, and the rest in October. It will be a valuable acquisition, if it has half the merit ascribed to it.
The British affairs appear to be approaching if not already in a paroxism, which but for the horrors of the Revolutionary experiment in France, could not fail to issue in some radical change; and which but for the Republican example in the U. S. would as certainly issue in the invigoration of the Monarchical system. In the equilibrium produced by these external causes, it is not easy to say what may result from the nature of the disease, and from the conflict of parties; Mr. Adams being on the spot has better means of judging than are possessed at this distance. My conjecture would be, that the Whig party, will be divided, some joining the Ministerialists, some the Reformers; and that finally it will be a question between the Govt. & the army on one side, and the mass of the nation goaded by distress and expecting relief for a political change, on the other. We must understand more thoroughly than we do, all the circumstances involved in the question, before we can anticipate the ultimate decision of it. Something may depend on the interest which foreign powers may take in the crisis; and much will depend on the degree of publick distress to be encountered by the Govt. party.
We reach’d our home in safety & in the computed time. I found The agricultural prospects very favorable, but a spell of dry weather has impaired them. We have just had however a plentiful rain, which may enable the Wheat fields to resist the Hessian fly, which was commencing its ravages, under the influence of the dry weather. Mrs. Madison joins me in cordial regards to Mrs. C. and yourself.
J. M
